       Case 4:19-cr-06063-SMJ          ECF No. 49      filed 11/24/19   PageID.124 Page 1 of 2



1    NICHOLAS MARCHI
     Carney & Marchi, P.S.
2    7502 West Deschutes Place
     Kennewick WA 99336
3    (509) 545-1055
     Attorneys for Defendant
4

5
                              UNITED STATES DISTRICT COURT
6                    IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
7
     UNITED STATES OF AMERICA,                         Case No.4:19-6063-SMJ-2
8
                    Plaintiff,                         NOTICE OF APPEARANCE
9
            vs.
10
     NICHOLAS SEAN CARTER,
11
                    Defendant
12

13
     TO:            Clerk of the Court; and
14
     TO:            United States Attorney’s Office,

15
     PLEASE TAKE NOTICE that Nicholas Marchi of CARNEY & MARCHI hereby enters a
16
     Notice of Appearance on behalf of the above-referenced defendant. All further communications,
17
     exclusive of original process, should be directed to:
18

19   Carney & Marchi, P.S.
     7502 West Deschutes Place
20
     Kennewick WA 99336
21
     (509) 545-1055

22
                    DATED this 24th day of November 2019.

23
                                                   Respectfully Submitted,
24
                                                   s/ Nicholas Marchi
                                                   Nicholas Marchi
25                                                 Attorneys for Defendant



     NOTICE OF APPEARANCE - 1
        Case 4:19-cr-06063-SMJ              ECF No. 49        filed 11/24/19       PageID.125 Page 2 of 2



1                                             CERTIFICATE OF SERVICE

2            I certify that a copy of the Notice of Appearance was e-mailed via ECF /mailed first class, postage prepaid
     on 11/24/2019, to United States Attorney’s office, 402 E. Yakima, Ave., Suite 210, Yakima, WA 98901.
3
             s/Nicholas Marchi
4            CARNEY & MARCHI, P.S.
             Attorneys for Defendant
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     NOTICE OF APPEARANCE - 2
